DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2006/0119568; already of record) in view of Murakami (US 2011/0013259).
Regarding claim 1, Ikeda discloses an electronic paper display screen (an intended use) comprising (figures 1, 2, 3a-c, 4a-c, 5): a first substrate (2) and a second substrate (3) opposite to 
Ikeda does not explicitly disclose the first transparent electrode covers a part of the closed chamber which intersect with the first substrate completely without any clearances.
Murakami teaches, from the same field of endeavor that in an electronic paper display screen (Fig. 1) that it would have been desirable to make the first transparent electrode (21) covers a part of the closed chamber (40) which intersect with the first substrate (20) completely without any clearances (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first transparent electrode covers a part of the closed chamber which intersect with the first substrate completely without any clearances as taught by the electronic paper display screen of Murakami in the electronic paper display screen of Ikeda since Murakami teaches it is known to include this feature in an electronic paper display screen for the purpose of providing an electronic paper display screen with reduced particle coagulation and reduced operating voltage.
Regarding claims 2-3, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, the first connecting electrodes which are disposed on the first 
Regarding claims 4-5, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, the first connecting electrodes are configured to electrically interconnect the plurality of second electrodes across a side of the insulating barrier walls close to the first substrate or across a side of the insulating barrier walls close to the second substrate (connecting electrode at the top of each wall 4 connects left and right side electrodes 8 close to substrate 2 as shown in figure 1), and a plurality of third transparent electrodes (7) on the second substrate, each of the third transparent electrodes being disposed at a position corresponding to each of the closed chambers (figure 1).
Regarding claims 6-7, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, the plurality of the first transparent electrodes are independent of each other (each 6 independently separated by 6a, figure 1); and wherein the electronic paper display screen further comprises second connecting electrodes which are disposed on the second substrate and are configured to electrically interconnect the plurality of the third transparent electrodes (each 7 is connected to 9 disposed on 3, paragraph 0029), and the material of the insulating barrier walls is a light shielding material (light absorbed or suppressed, paragraph 0039).
Regarding claim 8, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, a light shielding pattern (6a) on the first substrate or the second 
Regarding claims 9-10, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, the sidewall of the insulating barrier walls, on which the second electrode is disposed, has an inclined surface or an inwardly recessed surface (curved incline sidewall surface shown in figure 5a; also, circular or other polygonal pixel shapes, paragraph 0039), and transparent liquid (10) within each of the closed chambers, wherein the black charged particles are movable in the transparent liquid (paragraphs 0027, 0057, 0058).
Regarding claim 19, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, an electric field configured to drive a movement of the black charged particles in each of the closed chambers is generated by the first transparent electrode and the second electrode in each of the closed chambers (abstract), the driving method comprising steps of: applying voltages to the first transparent electrode and the second electrode (paragraph 0030); and controlling the black charged particles to move towards the first substrate through the electric field generated by the first transparent electrode and the second electrode so as to enable each of the closed chambers to display a black state (electrophoretic black display, paragraphs 0030, 0031), or controlling the black charged particles to move towards the second electrode through the electric field generated by the first transparent electrode and the second electrode so as to enable each of the closed chambers to display a white state (electrophoretic white display, paragraphs 0030, 0031).
claim 20, Ikeda in view of Murakami discloses and teaches as set forth above, and Ikeda further discloses, an electric field configured to drive a movement of the black charged particles in each of the closed chambers is generated by the first transparent electrode, the second electrode and the third transparent electrode in each of the closed chambers (abstract), the driving method comprising steps of: applying voltages to the first transparent electrode, the second electrode and the third transparent electrode (paragraph 0030); and controlling a direction of the electric field configured to drive the movement of the black charged particles in each of the closed chambers by controlling voltages of the first transparent electrode, the second electrode and the third transparent electrode, so as to drive the black charged particles to move towards the first substrate or the second substrate such that each of the closed chambers displays a black state (electrophoretic black display, paragraphs 0030, 0031), or to drive the black charged particles to move towards the second electrode such that each of the closed chambers displays a white state (electrophoretic white display, paragraphs 0030, 0031).

 Claims 11-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2006/0119568; already of record) in view of Murakami (US 2011/0013259), as applied to claim 1 above, and further in view of Wakimoto (US 2011/0175894; already of record).
Ikeda in view of Murakami remains as applied to claim 1 above.
Ikeda in view of Murakami does not disclose a backlight assembly, wherein the backlight assembly comprises a power supply module and main light sources connected to the power supply module, and the power supply module is configured to supply power to the main 
Wakimoto teaches, from the same field of endeavor that in an electronic paper display device (figures 1-3, 9A, 9B, IOC) a backlight assembly (130), wherein the backlight assembly comprises a power supply module (9636) and main light sources (132) connected to the power supply module, and the power supply module is configured to supply power to the main light sources so that the main light sources provide the electronic paper display screen with backlight when being charged (9634, figures 2, 9A,9B). 
Therefore, it would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the combination of Ikeda in view of Murakami, the backlight assembly as taught by Wakimoto for the purpose of using the display as a photometrically powered e-book reader operational in either dim or bright light environments (Wakimoto, paragraphs 0063-0065).
Regarding claim 12, Ikeda in view of Murakami lacks the explicit teaching wherein the power supply module comprises a photoelectric conversion component configured to absorb an external light and convert the absorbed external light into electrical energy to supply power to the main light sources. Within the same field of endeavor, Wakimoto discloses in an electronic paper display device (figures 1-3, 9A, 9B) wherein the power supply module comprises a photoelectric conversion component (9633) configured to absorb an external light and convert the absorbed external light into electrical energy to supply power to the main light sources (figures 9A, 9B). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the electronic paper display device of Ikeda in view of Murakami, the solar cell and charge control circuits as 
Regarding claim 13, Ikeda in view of Murakami lacks the explicit teaching wherein the backlight assembly further comprises at least one auxiliary light source; wherein the auxiliary light source comprises an optical collector and an optical transmission channel; and wherein the optical collector is disposed at an entrance of the optical transmission channel and is configured to concentrate and transmit the external light into the optical transmission channel, and the optical transmission channel is configured to transmit the external light entering at the entrance thereof to an exit of the optical transmission channel. Within the same field of endeavor, Wakimoto discloses in an electronic paper display device (figures 1-3, 9A, 9B) wherein the backlight assembly further comprises at least one auxiliary light source (bright ambient light, paragraph 0198); wherein the auxiliary light source comprises an optical collector (9633) and an optical transmission channel (9630); and wherein the optical collector is disposed at an entrance of the optical transmission channel and is configured to concentrate and transmit the external light into the optical transmission channel, and the optical transmission channel is configured to transmit the external light entering at the entrance thereof to an exit of the optical transmission channel (see positioning of solar cell 9633 arranged to collect sunlight and channel through housing 9633 internal optical channels and through display 9631 as shown in figures 9A, 9B). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the electronic paper display device of Ikeda in view of Murakami, the solar cell, charge control circuits, and housings as taught by Wakimoto for the purpose of using the display as a photometrically powered e-book reader operational in either dim or bright light environments (Wakimoto, paragraphs 0063-0065).
claim 15, Ikeda in view of Murakami lacks the explicit teaching wherein a concentrating port of the optical collector for concentrating the external light is arranged to face towards a display side of the electronic paper display device. Within the same field of endeavor, Wakimoto discloses in an electronic paper display device (figures 1-3, 9A, 9B, IOC) wherein a concentrating port of the optical collector for concentrating the external light is arranged to face towards a display side of the electronic paper display device (e-reader hinged housing may be opened and closed like a book wherein the positioning of solar cell 9633 is arranged to face a display side as shown in figures 9A, 9B, IOC, paragraph 0205). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the electronic paper display device of Ikeda in view of Murakami, the solar cell which is positioned on hinged housings as taught by Wakimoto for the purpose of using the display as a photometrically powered e-book reader, which may be handled like a paper book, and is operational in either dim or bright light environments (Wakimoto, paragraphs 0063-0065, 0205).
Regarding claim 18, Ikeda in view of Murakami lacks the explicit teaching wherein the backlight assembly further comprises a photosensitive module configured to sense an intensity of the external light or configured to sense an intensity of the external light concentrated by the auxiliary light source; and a control module configured to control the power supplied by the power supply module based on the intensity of the external light sensed by the photosensitive module. Within the same field of endeavor, Wakimoto discloses in an electronic paper display device (figures 1-3, 9A, 9B) wherein the backlight assembly further comprises a photosensitive module (photometric circuit, paragraph 0063) configured to sense an intensity of the external light or configured to sense an intensity of the external light concentrated by the auxiliary light .

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2006/0119568; already of record) in view of Murakami (US 2011/0013259) in view of Wakimoto (US 2011/0175894; already of record) as applied to claim 13 above, and further in view of Liang (US 2003/0035199; already of record).
Regarding claim 14, Ikeda, Murakami Wakimoto lack the explicit teaching wherein the auxiliary light source further comprises a diffuse reflector at the exit of the optical transmission channel. 
Within the same field of endeavor, Liang discloses in an electrophoretic display (figures 1A-D) further comprising a diffuse reflector at the exit of the optical transmission channel (diffusing light pipe at edge of display, paragraph 0115). 
Therefore. it would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the electronic paper display device of Ikeda, Murakami and Wakimoto, the diffusing light pipe at edge of display as 
Regarding claim 16, Ikeda, Murakami and Wakimoto lack the explicit teaching wherein the optical transmission channel is a fiber tube or a one-dimensional defect photonic transistor. Within the same field of endeavor, Liang discloses in an electrophoretic display (figures 1A-D) further wherein the optical transmission channel is a fiber tube (diffusing light pipe, paragraph 0115). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the electronic paper display device of Ikeda, Murakami and Wakimoto, the diffusing light pipe at edge of display as taught by Liang for the purpose of enhancing the performance of a background layer of the backlight system (Liang, paragraph 0115).
Regarding claim 17, Ikeda, Murakami and Wakimoto lack the explicit teaching wherein the optical transmission channel comprises a transmission tube and a reflective layer within the transmission tube. Within the same field of endeavor, Liang discloses in an electrophoretic display (figures 1A-D) wherein the optical transmission channel comprises a transmission tube and a reflective layer within the transmission tube (backlight system includes a diffusing light pipe and background color layer and is filled with polymethylmethacrylate, paragraph 0115). It would have been obvious to one having ordinary skill in the art before the time that the claimed invention was effectively filed to use along with the electronic paper display device of Ikeda, Murakami and Wakimoto, the diffusing light pipe filled with polymethylmethacrylate and also a background color layer as taught by Liang for the purpose of enhancing the performance of a background layer of the backlight system (Liang, paragraph 0115).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/03/2021